Smith, Judge.
Appellant was convicted of the offense of murder and given a life sentence. He escaped from the Chatham jail while awaiting transferral to the State Penal System. Appellant was convicted of Intentional Escape From Lawful Confinement while serving a felony sentence and sentenced to 5 years in the penitentiary. After the appeal on the escape conviction to this Court was filed, appellant’s counsel filed a request for permission to withdraw from the case. In Bethay v. State, 237 Ga. 625 (229 SE2d 406), it was held that appointed counsel may withdraw from a case on appeal to this Court if he complies with the rules set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). We find that all of the requirements of Anders have been met.
As required by Bethay, supra, we have fully examined the record and transcript to determine if the appeal is, in fact, frivolous. We find that it is. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.